DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely claim 1, require a steel for solid oxide fuel cells having a) specific compositional range of constituent elements wherein La+Zr is in the range of 0.15 to 0.5 mass % and the amount of Zr in the steel is further bound by the formulaic expression,                         
                            5
                            (
                            7
                            C
                            +
                            6
                            N
                            )
                            /
                            (
                            7
                            -
                            4
                            (
                            7
                            C
                            +
                            6
                            N
                            )
                            )
                            ≤
                            Z
                            r
                            ≤
                            41
                            (
                            7
                            C
                            +
                            6
                            N
                            )
                            /
                            (
                            7
                            +
                            66
                            (
                            7
                            C
                            +
                            6
                            N
                            )
                            )
                        
                    , and b) Fe and Zr-containing intermetallic compound viewed in a ferrite matrix is 1.1 % or less in terms of a visual field area ratio. Instant method claims, namely claim 4, requires that the method of the steel for solid oxide fuel cells as described above comprising a) cold rolling, b) intermediate annealing at 800 – 1100°C, c) repeating cold rolling and intermediate annealing with cooling speed after the intermediate annealing being 50°C/h or higher, d) final annealing conducted at 750 – 1050°C on 
The primary prior art of record, US 6776956 B2 of Uehara (US'956), teaches “a steel for separators of solid-oxide type fuel cells” and a method of making it wherein its steel has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art thereby appearing to establish a prima facie case of obviousness. However, closer look at the prior art and the data provided in the instant specification leads one away from this prima facie case of obviousness. The prior art teaches that its steel contains: not more than 0.2% rare earth elements (REM) with Table 1 shows La as the REM in most embodiments and not more than 1% Zr, meaning the prior art teaches 0 – 1.2 for La + Zr while the instant claims require La: 0.02 – 0.12, Zr: 0.1 – 0.5 and La + Zr: 0.15 – 0.5. Further, the prior art does not recognize the importance of keeping Zr with the bounds provided by the claimed formulaic expression of                         
                            5
                            (
                            7
                            C
                            +
                            6
                            N
                            )
                            /
                            (
                            7
                            -
                            4
                            (
                            7
                            C
                            +
                            6
                            N
                            )
                            )
                            ≤
                            Z
                            r
                            ≤
                            41
                            (
                            7
                            C
                            +
                            6
                            N
                            )
                            /
                            (
                            7
                            +
                            66
                            (
                            7
                            C
                            +
                            6
                            N
                            )
                            )
                        
                    . Instant specification teaches the importance of bounding Zr by the formulaic expression and its effects in Table 1, 2, and 3. Specifically, Steel No. 1-12 shows Zr within the bounds of the expression while Zr of steel No. 21-25 violate the bounds of the expression, specifically upper limit. The effect is that this results in the claimed feature of “Fe and Zr-containing intermetallic compound viewed in a ferrite matrix is 1.1 % or less in terms of a visual field area ratio” is met in Steel No. 1-12 while it is not met in steel No. 21-25. Therefore, one could not expect the steel of the prior art to possess the claimed properties as the prior art does not conceptualize La and Zr being added in the specific amounts and Zr being bound the claimed expression. In addition, steel No. 26 of the instant specification teaches that when Zr violates the lower limit of the formulaic expression, the oxidation resistance is greatly reduced shown by the oxidation weight gain of 1.35 which is considerably (~29.8%) higher than the highest value (1.04) of the inventive samples. 
US'956 teaches of intermediate annealing, it does not explicitly teach of the intermediate annealing temperature limitation of the instant claims of “800 to 1100° C”. In addition, US'956 does not explicitly teach of the cooling rates post the annealing steps. Although the secondary prior art of record, WO 2009/110640 A1 of Kato via its US English equivalent US 2011/0008200 A1 (US’200), teaches that the steel was “subjected to finish annealing at a temperature of 1030°C., cooled at an average cooling rate of 20°C./sec”, US’200 fails to teach the cooling rate after the intermediate annealing. However, instant specification teaches of the importance of these temperature ranges as well as the cooling rates by teaching as follows. 
{Instant Specification [0020]} “<Intermediate Annealing Step> The annealing during the cold rolling step according to the present invention is performed at 800 to 1100° C. An object of this is to remove strain introduced by cold rolling for softening a cold-rolled material, thereby to prevent cracking of a final cold-rolled material. Also, in the steel for solid oxide fuel cells according to the present invention, the Fe and Zr-containing intermetallic compound has the above-described alloy composition. Accordingly, the precipitation thereof can be ideally suppressed. However, the precipitation of the Fe and Zr-containing intermetallic compound inside steel under the influence of segregation is sometimes accepted when a large-sized steel ingot is industrially manufactured. For this reason, when a cold rolling material having the above-described composition is used, intermediate annealing is performed for the purpose of solving the Fe and Zr-containing intermetallic compound. When the annealing temperature is lower than 800° C., there is a risk that a cold-rolled material may not be sufficiently softened, causing the occurrence of cracking during final rolling. Furthermore, when a large amount of an Fe and Zr-containing intermetallic compound has been precipitated, the Fe and Zr-containing intermetallic compound cannot be sufficiently solved. On the other hand, when the annealing step is performed at the temperature higher than 1100° C., crystal grains of a cold-rolled 
{Instant Specification [0021]} “It is noted that the atmosphere during both of the intermediate annealing and the final annealing is preferably inert gas such as N2 or a non-oxidizing atmosphere containing H2 and the like. Also, when the cooling speed after the intermediate annealing and the final annealing is slow, there is a risk that the Fe and Zr-containing intermetallic compound may be precipitated again during cooling. For this reason, the cooling speed after annealing is preferably 50° C./h or higher. The cooling speed is more preferably 100° C./h or higher, and further preferably 200° C./h or higher.” 
Therefore, since the prior art alone or in combination does not contemplate the specific process steps of the instant steel, one cannot conclude that the steel of the prior art would have the claimed limitations of the intermetallic compound of the instant claims.
Additionally, even if one goes along with the teaching of the secondary reference US 2011/0008200 A1 (US’200) which teaches that “REM: 0.08 mass % or lower, Zr: 0.5 mass % or lower [0051] Each of REMs (rare earth metals) and Zr are elements that improve oxidation resistance. To obtain the effect, each of an REM and Zr are preferably added in an amount of 0.01 mass % or more and 0.05 mass % or more, respectively. However, the addition of an REM in an amount exceeding 0.08 mass % causes embrittlement of the steel and the addition of Zr in an amount exceeding 0.50 mass % precipitates a Zr intermetallic compound to cause 
Therefore, instant claims are distinct from the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733